Exhibit 10.3
FIRST AMENDMENT TO
VOTING AGREEMENT


This FIRST AMENDMENT TO VOTING AGREEMENT ("Agreement") is made and entered on
July 19th, 2007 (the “Effective Date”) by and between Lucayan Oil and Gas
Investments, Ltd. (“LOGI”) and Texhoma Energy, Inc. a Nevada corporation
(“Texhoma”), each individually a “Party,” and collectively the “Parties.”


WITNESSETH:


WHEREAS, LOGI currently holds 18,174,000 shares of the common stock of Texhoma
(the “Texhoma Common Stock”);


WHEREAS, Texhoma previously appointed William M. Simmons and Daniel Vesco as
Directors of Texhoma (the “Directors”), which Directors required LOGI to enter
into a Voting Agreement on or around July 12, 2007, to set forth in writing
certain rights and restrictions, including, without limitation, voting rights
with respect to the Texhoma Common Stock owned by LOGI, a copy of which is
attached hereto as Exhibit A (the “Voting Agreement”) (and a previous Voting
Agreement, between various other shareholders of Texhoma), in connection with
their agreeing to serve as Directors of Texhoma; and


WHEREAS, the Parties now desire to amend the Voting Agreement to remove the
previous language in Section 3 of the Voting Agreement, which excluded a total
of 4,000,000 shares held by LOGI from the terms and provisions of the Voting
Agreement.


NOW, THEREFORE, for $10, and for other good and valuable consideration, the
receipt of which is hereby acknowledged by LOGI, the Parties hereto agree as
follows:


1.           Amendment to Voting Agreement.  Section 3 of the Voting Agreement
shall be amended and replaced in its entirety with the following Section 3, and
any reference in the Voting Agreement to Section 3 of the subject matter therein
shall hereafter refer to the amended Section 3 set forth below (collectively the
“Amendment”):


“3.           Shares Subject to Agreement. Any additional shares of Texhoma’s
Common Stock or other voting securities, or the voting rights relating thereto,
of Texhoma that may be owned, held or subsequently acquired in any manner,
legally or beneficially, directly or indirectly, of record or otherwise, by LOGI
at any time during the term of this Agreement as a result of the ownership of
the Stock that is referred to in this Agreement whether issued incident to any
stock split, stock dividend, increase in capitalization, recapitalization,
merger, consolidation, reorganization, or other transaction, shall be included
within the term "Stock" as used herein and shall be subject to the terms of this
Agreement.”

      
        
Page 1 of 3        
First Amendment to Voting Agreement      
with LOGI Regarding the Common Stock of      
Texhoma Energy, Inc.      
    


--------------------------------------------------------------------------------



2.           Successors and Assigns.  This Agreement shall be binding upon LOGI
and its respective heirs, legal representatives, successors and assigns.


3.           Waiver.  The wavier by either party to this Agreement of a breach
or violation or any provision hereof shall not operate as or be construed to be
a waiver of any subsequent breach hereof.


4.           Governing Law.  This Agreement shall be interpreted in accordance
with the laws of the State of Texas.  In the event of a dispute concerning this
Agreement, the parties agree that venue lies in a court of competent
jurisdiction in Harris County, Texas.


5.           Headings; Gender.  The paragraph headings contained in this
Agreement are for convenience only, and shall in no manner be construed as part
of this Agreement.  All references in this Agreement as to gender shall be
interpreted in the applicable gender of the parties.


6.           Severability.  In the event any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.


7.           Amendment.  No modification, amendment, addition to, or termination
of this Agreement, nor waiver of any of its provisions, shall be valid or
enforceable unless in writing and singed by all the parties hereto.


8.           Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed to another Party shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
of this Agreement shall be effective as an original for all purposes.


9.           Entire Agreement.  This Agreement constitutes the sole and only
agreement of the parties hereto and supersedes any prior understanding or
written or oral agreements between the parties respecting the subject matter
hereof.








[Remainder of page left intentionally blank.  Signature page follows.]





      
        
      
Page 2 of 3        
First Amendment to Voting Agreement      
with LOGI Regarding the Common Stock of      
Texhoma Energy, Inc.   
     
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date set forth above.




Lucayan Oil and Gas Investments, Ltd.




/s/ Max Maxwell
By: Max Maxwell
Its: Director




Texhoma Energy, Inc.




/s/ William M. Simmons
By: William M. Simmons
It: President





      
        
      
      
Page 3 of 3        
First Amendment to Voting Agreement      
with LOGI Regarding the Common Stock of      
Texhoma Energy, Inc.         
    


--------------------------------------------------------------------------------


